      Case 1:20-cv-00052-SPW Document 32 Filed 08/18/20 Page 1 of 8




            IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF MONTANA
                      BILLINGS DIVISION


TRACY CAEKAERT and
CAMILLA MAPLEY,                           CV 20-52-BLG-SPW

                  Plaintiffs,
                                         ORDER PROVIDING FOR
vs.                                      JURISDICTIONAL
                                         DISCOVERY
WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW
YORK, INC., WATCHTOWER
BIBLE AND TRACT SOCIETY OF
PENNSYLVANIA, INC., and
BRUCE MAPLEY, SR.,

                  Defendants, and

WATCHTOWER BIBLE AND
TRACT SOCIETY OF NEW
YORK, INC.

                  Cross Claimant,

vs.

BRUCE MAPLEY, SR.,

                  Cross Defendant.




                                 .   1
Case 1:20-cv-00052-SPW Document 32 Filed 08/18/20 Page 2 of 8
Case 1:20-cv-00052-SPW Document 32 Filed 08/18/20 Page 3 of 8
Case 1:20-cv-00052-SPW Document 32 Filed 08/18/20 Page 4 of 8
           Case 1:20-cv-00052-SPW Document 32 Filed 08/18/20 Page 5 of 8



work of Jehovah's Witnesses worldwide." (Doc. 29-5 at 3.) Certainly, this indicates

WTPA may have a greater role in church governance than Brumely asserts.

      Together, these exhibits and Brumley's affidavits show WTPA's role in the

events at issue is unclear. While Brumely's assertions may be true at present,

Plaintifrs exhibits show WTPA may have played a greater role in the church's

governance in the past-which could include the congregation in Hardin, Montana.

Regardless, pertinent facts bearing on the question of jurisdiction are controverted,

and a more satisfactory showing of the facts is necessary for the Court to resolve it.

See Boschetto v. Hansing, 539 F.3d 1011, 1020 (9th Cir. 2008).

      Lastly, in order to avoid placing an undue burden on WTPA in the event this

Court lacks jurisdiction over it, jurisdictional discovery must take priority and the

question of jurisdiction must be resolved before any case against WTPA may

proceed. The parties must therefore propose discovery plans in two phases: the first

will allow for jurisdictional discovery and give the parties an opportunity to file

supplemental briefing at the close of discovery; the second will allow for general

discovery after the Court issues an order on its jurisdiction over WTPA. At this

time, the parties need only provide a discovery plan for the first phase.

      Accordingly, IT IS HEREBY ORDERED:

      1.      The scheduling order dated July 21st, 2020, (Doc.

24), is VACATED.


                                          5
Case 1:20-cv-00052-SPW Document 32 Filed 08/18/20 Page 6 of 8
Case 1:20-cv-00052-SPW Document 32 Filed 08/18/20 Page 7 of 8
Case 1:20-cv-00052-SPW Document 32 Filed 08/18/20 Page 8 of 8
